—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Dutchess County (Hillery, J.), dated October 10, 1996, which granted the motion of the defendants Leemilt’s Petroleum, Inc. and Getty Petroleum Corp. for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
The plaintiff Luella Perrotta was allegedly injured when she *358tripped and fell on uneven pavement at a gas station. Considering all the facts and circumstances of this case, including the dimensions, characteristics, and location of the alleged defect, the Supreme Court properly granted the respondents’ motion for summary judgment dismissing the complaint (see, Trincere v County of Suffolk, 90 NY2d 976; Guerrieri v Summa, 193 AD2d 647). Miller, J. P., Ritter, Altman and Krausman, JJ., concur.